Citation Nr: 0827646	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-39 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left eye disorder, 
including for central serous retinopathy, central serous 
choroidopathy, or central serous maculopathy. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 until 
December 1969.  He also had subsequent service in the Army 
reserve, including from October 1974 until January 2003, 
which included periods of active duty for training (ACDUTRA), 
and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that he developed an eye 
disorder in May 1993, while on ACDUTRA service with the Army 
reserve, as indicated in his March 2007 RO hearing.

A May 18, 1993 DD Form 689 indicates that the veteran was 
referred for medical treatment while on duty with the Army 
reserve.  A May 18, 1993 Army Hospital record also indicates 
that the veteran was treated for an eye disorder at that 
time, and that the examiner's impression was central serous 
choroidopathy vs. macular cyst.  

Although the veteran's medical records indicate he was 
treated for an eye disorder while on ACDUTRA, the May 1993 
medical record is not the first indication of his eye 
disorder.  A February 1992 medical record is also associated 
with the claims file and indicates that the veteran was 
diagnosed with central serous maculopathy prior to the 
claimed May 1993 initial diagnosis.  The February 1992 
record, however, does not indicate that the veteran was on 
ACDUTRA at the time of his diagnosis or treatment.  

Although Army service records have been associated with the 
claims file, his Army reserve records have not been 
associated with the claims file.  The Board notes that the RO 
sent letters requesting service records, to the United States 
Army Reserve, 348th DET 1, in January and April 2005.  
However, no responses to these letters are of record.  The RO 
also sent letters to the HQ 348th General Hospital for 
medical records in June 2005 and September 2005; however, an 
October 2005 Report of Contact indicates that a 
representative of the 348th General Hospital did not have the 
veteran's records, but no official confirmation of that fact 
has been associated with the claims file.  

When obtaining records in Federal custody, VA must make as 
many requests as are necessary to obtain relevant records, 
until VA concludes that further efforts to obtain these 
records are futile.  No further efforts are required if VA is 
informed that the requested records do not exist or that the 
custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

Furthermore, all periods of active duty, active duty for 
training (ACDUTRA), and inactive duty for training 
(INACDUTRA) during his reserve service has not been verified.  
This should also be accomplished.

If the evidence acquired indicates that the veteran developed 
an eye disorder while in service on active duty or ACDUTRA, a 
VA examination should be provided to determine if the 
veteran's current eye disorder is etiologically related to 
his service.  
The Board also notes that if the veteran's eye disorder is 
found to have developed while the veteran was not on ACDUTRA, 
a VA examination should be provided to determine whether his 
eye disorder was aggravated by such service.  

Accordingly, the case is REMANDED for the following actions:


							[Continued on next page]

1.  Obtain all of the veteran's medical 
records and personnel records from his 
service with the U.S. Army Reserve.  If 
no service records can be found, have 
been destroyed, or are otherwise deemed 
to be unavailable, make every 
reasonable attempt to obtain specific 
confirmation of that fact.  

2.  Contact the National Personnel 
Records Center (NPRC) or any other 
official channels to verify all of the 
veteran's periods of active duty, 
ACDUTRA, and INACDUTRA.  Reports of 
retirement points are not helpful in 
this regards.

3.  After the receipt of the requested 
information, the RO/AMC should examine 
the record to determine if a VA 
examination, to include an opinion, is 
needed regarding the nature and 
etiology of any eye disorder found.  

4.  After the development requested 
above has been completed, the RO/AMC 
should again review the record and 
readjudicate the claim on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of 
the Case (SSOC) and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
